DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Response to Amendment
Applicant’s amendment filed on 03/23/2021 has been filed and entered record.  Claims 1-2, 7, 11, 15 and 16 have been amended.   Claims 1-16 are pending.

Response to Arguments
Regarding to claims 1, 2, 7, 11-12 and 15-16 rejected under 35 USC 112b, Examiner withdraws said rejection due to proper amendments to the claims.
Regarding to claims 1, 3-10 and 13-15 are rejected under 35 USC 101, Applicant argued on page 9-10 “Applicant also respectfully submits that claims 1 and 7 recite transmitting ultrasound signals coded according to the coding function via the transducers, and using a received signal obtained in a real transmit and receive sequence and minimization of its characteristics and the characteristics of an ideal receive signal. Such transmitting of ultrasound signals and use of a real received signal cannot be performed in the mind and therefore claims 1 and 7 are not directed to a mental process. Applicant also disagrees that claims 1 and 7 lack additional elements that integrate the alleged judicial exception into a practical application (Step 2A, Prong 2 of the subject matter eligibility analysis), or recite additional elements that amount to significantly more that the alleged judicial exception (Step 2B). First, there are only conclusory statements regarding Step 2A, Prong 2 and Step 2B on page 5 of the Office Action with respect to claims 1, 3, 5-6, 10 and 13-15. Second, Applicant submits that at least the aforementioned recitations regarding use of the real receive signal from transducers transmitting ultrasound signals coded according to the coding function as claimed in claims 1 and 7 is practical and significantly more than any alleged judicial exception. The advantages of doing so are described, for example, on page 10, lines 9-29 of the application WO 2017/051359”.
Examiner agrees with Applicant.  Regarding to independent claims 1 and 7, the addition elements recited in the claims “defining and selecting a coding function for ultrasound pulses transmitted to a body under examination by transducers of a predetermined probe and transmitting the ultrasound signals coded according to the coding function via the transducers of said predetermined probe
Regarding to claims 1, 3-6 and 13-15 rejected under 35 USC 103, 
Applicant argued on page 10-11 “Page 11 of the Office Action acknowledges that Muzilla fails to teach the last paragraph in claim 1, and relies instead on Fig. 10, steps 600-620, Fig. 12, and paras. 223-229 of Kim to purportedly teach this claim element, citing Kim para. 11 as an alleged reason. Kim, however, fails to teach what Kim is relied on in the Office Action to teach, and fails to overcome the defiencies of Muzilla. For example, Kim relates to a classical delay and sum beamforming method where the coefficients are not fixed, but determined while performing real acquisition using parts of the received signals. In other words, Kim determines beamforming coefficients using selected ultrasonic signals reflected from a target object while imaging that target object. Kim para. 11 relied on as a purported reason for the modification of Muzilla with Kim as proposed in the Office Action states that Kim seeks to reduce computational load to reduce a period of time of beamforming and reduce resources used for beamforming coefficient computation. Kim therefore teaches away from the claims wherein coding coefficients are used rather than Kim's beamforming coefficients, and calculation of the recited coding coefficients is not performed during live sessions, that is, during imaging a target object as in Kim. The recited coding coefficients are instead generated in a separate calibrating phase comprising, for example and as recited in claim 1, defining and selecting a coding function for pulses by transducer of a predetermined probe, defining the coefficients of a filter decoding a received signal from the transducers depending on the coding function, and using said coefficients as a setting of a decoding filter corresponding to said predetermined probe for respective ultrasound systems provided in combination with said probe, where the coefficients of corresponding decoding filters are determined using characteristics of a receive signals obtained using a phantom and characteristics of an ideal receive signal, that is a nominal one.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1
Line 6 - defining [[the ]]coefficients of a filter decoding a received signal from the transducers
Lin 14 - with [[a]]the decoding filter having as coefficients those obtained in a prior iterative step, and the
Claim 2
Line 5 - defining [[the ]]coefficients of a filter decoding a received signal from the transducers
Lines 12-13 - receive signal, obtained in a real transmit and receive sequence and filtered with [[a]]the decoding filter, and [[the ]]characteristics of an ideal receive signal, that is a nominal one, by using as the
Claim 4
Line 3 - of sidelobes or temporal spurious lobes, [[the]] intensity of [[the]]a response peak
Claim 7

Line 13 - receive signal, obtained in a real transmit and receive sequence and filtered with [[a]]the decoding
Line 23 - iii) [[the]]an execution on the receive signal of a convolution product with the sequence
Line 27 - iv) [[the]]a comparison of said convolution product with a target pattern, that is a template
Line 30 - v) [[the]]a reiteration of the step calculating a set of coefficients of the decoding filter by the
Claim 11
Lines 14-15 - by comparing [[the]] characteristics of the receive signals measured by the hydrophone with a template or pattern, that is with [[the]] characteristics of a reference nominal stored signal,
Claim 16
Lines 11-12 - determined by minimization, by a heuristic iterative process, of a difference between [[the]] characteristics of a receive signal, obtained in a real transmit and receive sequence and filtered with [[a]]the decoding filter, and [[the]] characteristics of an ideal receive signal, that is a nominal one

Allowable Subject Matter
Claims 1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter.

Regarding to claim 1, the prior art does not teach or suggest the claimed invention having “wherein the coefficients of corresponding decoding filters are determined by minimization, by a heuristic iterative process, of a difference between characteristics of a receive signal, obtained in a real transmit and receive sequence on a phantom and filtered with a decoding filter having as coefficients those obtained in a prior iterative step, and the characteristics of an ideal receive signal, that is a nominal one, with the coefficients of a first iterative step being an initial input of the process”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3, 5-6, 10 and 13-15, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding to claim 2, the prior art does not teach or suggest the claimed invention having “c) using the receive signals, decoded for determining the differences between the characteristics of said signals received and decoded at the previous step and the characteristics of the ideal, that is nominal, decoded receive signal, that is the reference nominal template or pattern of the decoded signal; d) calculating by a heuristic optimization algorithm new coefficients of the decoding filter that minimize the difference between the characteristics of said received and decoded signals and those of the nominal decoded receive signal, that is of the reference nominal template or pattern of the decoded signal; e) repeating steps c) and d) till reaching values below a maximum limit threshold for said differences between the signals received and decoded at the previous step and the nominal decoded receive signal, that is the reference nominal template or pattern of the decoded signal and/or till reaching a maximum number of iterations” and a combination of other limitations thereof as recited in the claims.
Regarding claims 4, the claims have been found allowable due to their dependencies to claim 2 above.
Regarding to claim 7, the prior art does not teach or suggest the claimed invention having “iv) the comparison of said convolution product with a target pattern, that is a template or pattern of a nominal receive signal constructed in such a manner to meet the qualitative and quantitative requirements of the application; v) the reiteration of the step calculating a set of coefficients of the decoding filter by the NLP Solver optimization algorithm, till the comparison of step iv) produces a positive result; vi) storing the sequence of the coefficients of the correlation filter and vii) determining the sequence of coefficients of the correlation filter operating at the sampling frequency fc of the system by using the sequence of the coefficients of the correlation filter stored at step vi) to modulate a series of samples describing the carrier waveform at the system sampling frequency fc”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 8-9, the claims have been found allowable due to their dependencies to claim 7 above.
Regarding to claim 10, the prior art does not teach or suggest the claimed invention having “wherein by a sampling frequency Fc that involves an oversampling of the receive signals, the coefficients of the filter are defined by carrying out a decimation both of the filter coefficients themselves and of the receive signals to be compressed and wherein said decimation observes the constraints of the Nyquist sampling theorem”, and a combination of other limitations thereof as recited in the claims.
Regarding to claim 11, the prior art does not teach or suggest the claimed invention having “a processor that determines a set of coefficients for a filter decoding the coded signals by comparing the characteristics of the receive signals measured by the hydrophone with a template or pattern, that is with the characteristics of a reference ideal/nominal stored signal, which coefficients are determined as a result of the minimization of the difference between the characteristics of the received measurement signal and of the reference receive signal”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 12, the claims have been found allowable due to their dependencies to claim 11 above.
Regarding to claim 16, the prior art does not teach or suggest the claimed invention having “iv) the comparison of said convolution product with a target pattern, that is a template or pattern of a nominal receive signal constructed in such a manner to meet the qualitative and quantitative requirements of the application; v) the reiteration of the step calculating a set of coefficients of the decoding filter by the NLP Solver optimization algorithm, till the comparison of step iv) produces a positive result; vi) storing the sequence of the coefficients of the correlation filter and vii) determining the sequence of coefficients of the correlation filter operating at the sampling frequency fc of the system by using the sequence of the coefficients of the correlation filter stored at step vi) to modulate a series of samples describing the carrier waveform at the system sampling frequency fc”, and a combination of other limitations thereof as recited in the claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862